Citation Nr: 0905774	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the claim for 
additional development in February 2008.

In a July 2005 statement, the veteran appeared to raise 
claims for an increased rating and earlier effective date for 
his service-connected peripheral neuropathy, a claim for 
service connection for an attention span problem, and a claim 
for service connection for vision problems.  The Board refers 
these issues to the RO for appropriate action.

In June 2007, the veteran presented personal testimony during 
a travel board hearing before undersigned Veterans Law Judge.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Diabetes mellitus is manifested by daily use of insulin 
and a restricted diet, without probative evidence of the need 
for regulation of activities or episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA has a 
responsibility to obtain information to assist the veteran in 
completing his claims and must inform the veteran of his own 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

A review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
service connection claims and of which parties were expected 
to provide such evidence by correspondence dated in May 2002.  
Thereafter, following the assignment of a 20 percent rating, 
the RO, in September 2003, provided the veteran with VCAA 
information regarding the evidence necessary to support his 
claim for a higher rating.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Here, the notification 
requirements enumerated in Vazquez-Flores were satisfied by 
way of correspondence sent to the veteran in May 2008.  This 
letter informed the veteran that he needed to show the effect 
that the worsening of his symptoms had on his employment and 
daily life.  The letters also specifically described the 
requirements of the applicable Diagnostic Code.  Although the 
veteran did not receive this notice letter prior to the 
initial adjudication of his claim, the error was remedied by 
giving the veteran adequate time to respond after he was 
provided proper notice.  The veteran's claim was re-
adjudicated by means of a supplemental statement of the case 
issued in September 2008 after the veteran had sufficient 
time to respond to the Vazquez letter.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

7913
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated
60

Requiring insulin, restricted diet, and 
regulation of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10

Note (1): Evaluate compensable complications of 
diabetes separately unless they are part of the 
criteria used to support a 100 percent 
evaluation.  Noncompensable complications are 
considered part of the diabetic process under 
diagnostic code 7913.


Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

Factual Background and Analysis

In this case, a VA outpatient record from August 2001 reveals 
that the veteran had symptoms of hyperglycemia, excessive 
thirst, polyuria, sores, headaches, and fatigue.  Another 
note from later in August 2001 indicates that the veteran 
began taking Glyburide.  The examiner reviewed the need for 
the veteran to comply with a diet and exercise regularly.  In 
December 2001, it was noted that the veteran had poor 
compliance with his medicine regime.  Early neuropathy and 
trace proteinuria were recorded, and the examiner increased 
the veteran's dosage of Glyburide.

During a VA neurological examination in September 2002, the 
examiner noted that the veteran's diabetes was originally 
controlled by diet, but for the previous five years, the 
veteran had been on oral medications.  The veteran complained 
of long healing time for abrasions.

The veteran stated in March and April 2003 that he had to 
take oral medication.  He said that his diet was restricted 
and his activities were limited.  He reported that working at 
his previous vocation was impossible.

A VA follow-up note from March 2004 shows that the veteran's 
glucose was spilling into his urine.  The veteran was 
encouraged to increase his Metformin intake.  A VA examiner 
noted in December 2004 that the veteran had good control of 
his diabetes.

On VA medical examination in July 2006, it was noted that the 
veteran was a retired auto mechanic.  The examiner stated 
that the veteran had no ketoacidosis or hypoglycemic 
reactions.  The veteran followed a low carbohydrate diet and 
stated that he did not follow any current treatment for 
diabetes.  The examiner stated that the veteran had no 
activity restrictions specifically related to fragile 
diabetic control.  The examiner opined that the veteran's 
diabetes mellitus was uncontrolled due to the veteran's non-
compliance with a prescribed medical regime for the previous 
three years.  No evidence of diabetic retinopathy, 
neuropathy, or nephropathy was found.  Hypertension was not 
noted to be aggravated by the diabetes and the veteran's 
renal function was normal.

During the veteran's June 2007 personal hearing before the 
undersigned Veterans Law Judge, the veteran said that he was 
on a restricted diet.  He stated that his condition had 
worsened, and doctors had put him on restricted activity.  He 
was not taking any medication because previously medication 
made him ill.  He indicated that he had never been 
hospitalized specifically for diabetes, but he saw a doctor 
regularly for treatment.  He stated that a doctor 
specifically restricted his activities two years previously.  
He said that his weight had dropped about 40 pounds, and he 
suffered from high blood pressure.  He said he could not hold 
a job.

On VA examination medical in July 2008, it was noted that the 
veteran retired from his employment in June 2005 because he 
was eligible by age or the duration of his work.  His hobbies 
consisted of building aircraft.  No ketoacidosis or 
hypoglycemic reactions were recounted.  The veteran 
maintained a high protein, low carbohydrate diet.  He had 
previously lost 45 pounds and then regained 20 pounds.  The 
veteran was currently injecting insulin.  The examiner stated 
that the veteran had no activity restrictions specifically 
related to fragile diabetic control.

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the veteran's diabetes 
mellitus has been manifest by a restricted diet, without 
probative evidence of the need for regulation of activities, 
or episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  In this matter the 
Board finds the VA examinations of July 2006 and July 2008 
persuasive.  Both examiners performed all necessary tests, 
and the July 2008 examiner reviewed the claims file.  Both 
examiners stated that the veteran's diabetes was treated 
primarily through a controlled diet and medication.  Both 
examiners also specifically noted that the veteran had no 
activity restrictions specifically related to fragile 
diabetic control.  Without competent medical evidence of a 
regulation of the veteran's activities due solely to the 
service-connected diabetes, a rating in excess of 20 percent 
cannot be granted.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).

The Board has carefully considered the veteran's statements 
that his activities were restricted.  However, the veteran as 
a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
and diagnosis are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  The Board has also 
considered the veteran's statements that a VA doctor 
restricted his activities, but these statements are not 
supported by the VA medical records.  The VA medical records 
indicate that the veteran has been treated for his diabetes 
with a controlled diet, oral medication, and eventually with 
insulin.  They do not mention restricting the veteran's 
activities due to his diabetes.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The July 2008 VA examination report 
states that the veteran retired from his job due to his age 
and time on the job, not because of his diabetes.  The Board 
observes that the medical evidence of record indicates that 
the veteran has additional disabilities that are not service 
connected.  While the service-connected diabetes may 
interfere with the veteran's employment opportunities, the 
Board finds the interference with employment solely because 
his service-connected diabetes mellitus is not shown to be 
marked.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II., is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


